Citation Nr: 0322673	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  01-07 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes of the lumbar spine, currently rated at 40 percent, 
to include whether a reduction from 60 percent to 40 percent, 
effective April 1, 2000, was proper.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A (West Supp. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).

In the present case, there is no indication that the RO has 
complied with the notice and assistance provisions of the 
VCAA.  The record does not reflect that the veteran was 
advised of the provisions of the VCAA or that the RO complied 
with the requirements of the VCAA in its adjudication and 
development of the veteran's claims.  Therefore, the Board 
may not proceed with appellate review.

In addition, the Board observes that the criteria for rating 
disabilities of the spine changed in 2002, with other changes 
to be effective from September 2003.  The appropriate 
criteria should be considered for the veteran's appeal.  

Finally, the Board observes that the most recent VA 
orthopedic examination was performed in June 2001 and that 
this examination contained no opinion as to whether the 
veteran had been rendered unemployable due to his service-
connected back disability.  In this regard, the Board finds 
that the veteran should be afforded a current and 
comprehensive examination.

Accordingly, this matter is remanded for the following 
actions:

1.  All provisions of the Veterans Claims 
Assistance Act of 2000, should be fully complied 
with and satisfied  See 38 U.S.C. § 5103A (West 
Supp. 2002).  In particular, the veteran must be 
notified of evidence and information necessary to 
substantiate his claims and informed of whether he 
or VA bears the burden of producing or obtaining 
that information or evidence.  

2.  Then, the veteran should be scheduled for a VA 
orthopedic examination.  All pertinent records in 
the veteran's claims file or, in the alternative, 
the claims file, should be made available to the 
examiner for review.  The examiner is requested to 
review all pertinent records associated with the 
claim.  Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner should 
be accomplished.  The examiner is requested to 
report subjective complaints and clinical findings 
in detail.  The examiner should fully evaluate the 
functional impairment due to the veteran's lumbar 
spine disability, including impairment due to pain, 
weakened movement, and flare-ups.  The examiner's 
evaluation should include an assessment of the 
veteran's degree of industrial impairment, in light 
of the veteran's recorded medical, educational, and 
vocational history.  The examiner should express an 
opinion as to the degree of interference with 
ordinary activities, including the ability to 
obtain and maintain substantially gainful 
employment, caused solely by the veteran's service-
connected back disability.  The examiner should 
provide a complete rationale for all conclusions 
and opinions. 

3.  Then, the veteran's claims should be re-
adjudicated.  If the benefits sought on appeal are 
not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the 
Case.  That document should include notice of all 
relevant actions taken on the claims for benefits, 
a summary of the evidence pertinent to the issues 
on appeal, and the applicable law and regulations.  
After the appropriate period of time in which to 
respond has been provided, the case should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




